EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Douglas Collier (Reg. No. 43,556) on September 6, 2022.

The application has been amended as follows: 
Claims 1-8 and 12-29 are now canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Zhang et. al. (PUB No. US 2019/0271629 A1), which is considered the closest prior art of record, Zhang teaches a device for deflecting particulates from the particulate matter sensor. However Zhang does not teach “a deflector, wherein the deflector comprises a bluff body positioned upstream of the sensor in a direction of flow of oncoming flow of exhaust gas in the exhaust gas conduit, wherein the bluff body is formed as a sphere or a cylinder connected to an inner surface of the exhaust gas conduit with an affixation rod or cylinder that extends between the bluff body and the inner surface, wherein the bluff body is configured to generate vortices in the flow of exhaust gas in a vicinity of the sensor that remove particulate matter accumulation on the sensor” and “a bluff body formed as a sphere or a cylinder connected to an inner surface of the exhaust gas conduit with an affixation rod or cylinder that extends between the bluff body and the inner surface, wherein the bluff body is positioned upstream of the sensor in a direction of flow of oncoming flow of exhaust gas in the exhaust gas conduit, wherein the bluff body is configured to deflect the flow of exhaust gas to generate vortices in a vicinity of the sensor in order to remove particulate matter accumulation on the sensor” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 9 and 30 respectively.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        September 6, 2022